896 F.2d 553
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.COOKEVILLE CREDIT ASSOC., Plaintiff,v.Sharon T. GOOLSBY, Defendant, Third-Party Plaintiff-Appellant,United States of America, Third-Party Defendant-Appellee,Jerry Jolley, Third-Party Defendant-Appellee.
No. 89-5712.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1990.

Before KEITH and KRUPANSKY, Circuit Judges, and ANNA DIGGS TAYLOR.
PER CURIAM:


1
Third-party plaintiff Sharon T. Goolsby, appeals from the district court's memorandum opinion and order denying her motion to amend the judgment, dismissing her third-party complaint without prejudice, and remanding the action to state court.


2
Having carefully considered the record, the briefs, and the oral arguments of the parties, we find no error warranting reversal.  Therefore, we AFFIRM the memorandum opinion and order of the Honorable L. Clure Morton, Senior United States District Judge for the Middle District of Tennessee.


3
---------------



* The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation.